Citation Nr: 1131165	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  04-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003, and had subsequent service in the United States Army Reserves from January 2005 to November 2007.

This matter came to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for PTSD.  This matter was remanded in April 2007 and June 2009.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The most probative evidence of record reflects that the Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, a VCAA letter was issued to the Veteran in March 2004 with regard to his claim of service connection for PTSD.  Pursuant to the April 2007 Board Remand, another VCAA letter was issued to the Veteran in April 2007 with regard to his claim for PTSD based on personal assault.  Subsequent to the June 2009 Board Remand, another VCAA letter was issued to the Veteran in November 2009.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the April 2007 and June 2009 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and service personnel records.  In June 2008, the Veteran submitted a letter stating that he had received treatment at the Casper Vet Clinic in February 2008 and at the Cheyenne VA Medical Center (VAMC) since 2003.  The evidence of record contains VA treatment records dated from March to December 2004.  Per the June 2009 Remand, additional VAMC records were requested; however, there were no records subsequent to December 2004.  In June 2010, the Casper Vet Center stated that there were no records pertaining to the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA examination in March 2009.  The Board finds that such examination report is thorough and contains sufficient information to decide the issue on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The regulations pertaining to PTSD were recently amended, and verification of an in-service stressor is no longer required if the Veteran was in a location involving "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  However, the Veteran's claim for PTSD stems from an in-service personal assault during service.  

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, regarding personal assault notes that:  "Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking."  M21-1, Part III, 5.14c. M21-1 identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals. M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor include: visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that the veteran's military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o); see also 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special M21 manual evidentiary procedures apply in PTSD personal assault cases).

The Veteran seeks service connection for PTSD due to an in-service personal assault he contends happened in June 2000 during a training exercise for correctional officers.  Specifically, he asserts that he was blindfolded, beaten, humiliated, and sexually abused by non-commissioned officers and fellow soldiers in a mock riot staged in the prison where he worked, as practice for guards.

Service treatment records show the Veteran received mental health treatment from September 2002 to November 2003 for incidents he described as sodomizing during training for correction officers.  The Veteran reported he had been verbally, physically, and sexually abused by cadre and that he was unable to deal with his job and the Army and wanted out.  As part of his psychological assessment, the Veteran received diagnoses of PTSD, depression, and rule out PTSD.  A September 2002 Army Regional Correctional Facility Duty Performance Memorandum noted that due to the Veteran's deficient duty performance and work ethic, he was removed from the Regional Correctional Facility and was assigned to Headquarters Platoon at the company.

In March 2004, the Veteran underwent a VA examination to determine whether he had PTSD related to his reports of personal assault in service.  The Veteran reported that he experienced trauma one night when there was a mock riot staged in the prison in which he worked, as practice for guards.  He indicated that he was accosted by a group of other guards who were posing as inmates, who restrained him, took off his boots, "hog tied him," and verbally threatened him and harassed him for an extended period of time.  He recalled that during this episode he was shoved around the floor with a broomstick that was pressed against his rear end.  He recalled also that water was thrown on him, and that he had trouble breathing at times.  A heavy duffel type punching bag was placed on his lap for about twenty minutes.  He said that trash from a barbershop was thrown upon him.  He reported to the examiner that there were moments when he was afraid "it would get out of control."  The Veteran reported experiencing nightmares while on active duty but these had reduced when he left active duty.  The examiner stated that the Veteran did not meet the diagnostic criteria for any DSM-IV disorder at the time of the evaluation.  He experienced some posttraumatic symptoms in response to the stressful incident described above, but he had never developed symptoms that would meet diagnostic criteria for PTSD.  He did not experience a Criteria A event that is a diagnostic requirement of PTSD.  He had some depressive symptoms when he was on active duty, but these seemed to be largely resolved.  The Axis I diagnosis was "no diagnosis."  

In March 2009, the Veteran underwent a VA examination.  The examiner noted review of the claims folder, to include the March 2004 VA evaluation.  Regarding the incident in service, in addition to being bound up, soaked with water, blindfolded, and very badly harassed, a broomstick was inserted into his anus and he was pushed around the room by someone pushing on the broomstick.  The examiner noted that this description was much more violent than what was found in the record.  In previous statements he had reported that some of his clothing had been removed, but there was no previous statement to indicate that his pants had been removed.  

The examiner acknowledged two references to PTSD diagnoses in the Veteran's service treatment records.  The October 2002 diagnosis was entered by a licensed clinical social worker who had been treating the Veteran.  The notation was "R/O PTSD" which means "need to rule out PTSD," indicating that this diagnosis was suspected but had not been established.  The second reference was dated November 2003 and appeared over the signature of a clinical psychologist and stated "PTSD, early-onset, in partial remission."  However, the preceding note stated "his chart was reviewed strictly to clarify for the VA system what his diagnosis is.  He appears to have qualified for a PTSD disorder with some improvement since his initial symptoms began.  Currently, he is functioning at work with some avoidance of the area on post where the incident occurred.  As the VA system is aware there is a spectrum of symptomatology associated with PTSD.  Sometimes a person can have two rather than three clusters and have limited to no functional impairment.  This service member currently seems to have that type of disorder."  

The examiner also acknowledged a letter from the Chief of Staff of the United States Army Field Artillery Center to the Veteran's father which states that the incident reported by the Veteran was being investigated and it was a "mock" hostage during a mock riot exercise and the Veteran's condition during the exercise was repeatedly checked during the exercise.  The Veteran responded that he was fine and could remain in the exercise but an observer sensed that he was not responding well and removed him from the exercise.  

The examiner explained that the essential feature of PTSD is the development of characteristic symptoms following exposure to an extreme traumatic stressor involving direct personal experience of an event that involves actual or threatened death or serious injury, or other threat to one's physical integrity (Criterion A1).  In this case, it is not clear that the Veteran's experience rose to the level of trauma described here, as the Veteran's reports have not been entirely consistent and therefore may not be reliable, and the official Army investigation indicated that observers were present during the incident.  The Veteran's claim that a broomstick was inserted into his anus and that he was pushed around the room lacks credibility, as it does not seem possible that violence at that level could have been conducted with observers present.  In addition, the Veteran stated that he did not require or seek medical assistance after this incident, which certainly would have caused injury if it had occurred.  In addition, diagnostic criteria requires that the person's response to the event must involve intense fear, helplessness, or horror (Criterion A2).  The official Army investigation established that the Veteran repeatedly indicated that he was able to continue in the exercise when observers checked on his condition undermines the possible presence of this level of emotional response.  It seemed likely that the Veteran would have opted out of the exercise if he had in fact been experiencing "intense" fear, helplessness, or horror.  

Nevertheless, there seems little doubt that the Veteran was distressed by this incident and that there were residual effects from it.  This is well established by the fact that he had been treated for symptoms in service, and that at least one psychologist opined that PTSD was present.  However, the psychologist who noted this diagnosis also indicated in his note that "a person can have two rather than three clusters and have limited to no functional impairment."  This statement runs contrary to diagnostic criteria for PTSD which requires the presence of three types of symptoms.  The characteristic symptoms resulting from the exposure to the extreme trauma include persistent reexperiencing of the traumatic event (Criterion B), persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (Criterion C), and persistent symptoms of increased arousal (Criterion D).  The psychologist notes do not specify which symptoms may or may not have been present.  

On interview, however, the Veteran endorsed some reexperiencing symptoms and some arousal symptoms of PTSD.  Symptoms associated with Criterion C were not endorsed, however.  In fact, the Veteran had chosen a career that provided almost constant reminders of his experience, as a prison guard.  In addition, there was no evidence of the numbing of responsiveness required by Criterion C.  

The examiner formed the opinion that a current diagnosis of PTSD was not at least as likely as not present because the Veteran did not meet Criterion C for that diagnosis, and it was also not at least as likely as not that the Veteran had experienced a traumatic event consistent with Criterion A for that diagnosis.  Although there were some residual effects of his unpleasant experience in service, it was not at least as likely as not that they continued to result in clinically significant distress or functional impairment.  

No new psychiatric symptoms had appeared in the year prior to evaluation.  The Veteran has been employed as a corrections officer for several years.  Social functioning was not impaired.  There was no impairment of thought process of communication.  No inappropriate behaviors were noted or reported, his ability to maintain basic activities of daily living was not impaired, and he remained competent to manage his personal affairs.  For Axis I, there was no diagnosis.  

In an October 2010 addendum opinion, the March 2009 VA examiner stated that the Veteran had asserted that he had received further treatment at the Cheyenne VAMC and the Casper Vet Center, and the examiner was asked to review the additional evidence.  No evidence was found of any treatment at the Cheyenne VAMC after 2004, and the only note that appeared since the 2004 VA examination was the 2009 VA examination report.  The Casper Vet Center responded that no records had been found.  Thus, the examiner stated that no new evidence was available and that his opinion remained as stated in the March 2009 report.  

As detailed, service treatment and personnel records confirm that the stressor reported by the Veteran of participating as a mock hostage in a mock riot exercise occurred.  Thus, the Veteran's claimed in-service stressor has been verified.  However, as detailed hereinabove, PTSD has not been diagnosed based on the in-service stressor.  

The March 2009 VA examiner addressed the PTSD diagnoses reflected in the service treatment records, noting that PTSD requires three types of symptoms.  The examiner noted that while the Veteran did have an unpleasant experience in service, he did not meet Criterion A and C, and it did not result in PTSD.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, to include service treatment records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is also no contrary opinion of record, nor any post-service medical records that reflect a diagnosis of PTSD or treatment thereof.  Thus, while recognizing that the Veteran clearly suffered a distressing event during service, the preponderance of the evidence does not support a finding that it resulted in chronic PTSD.  

As there has not been a diagnosis of PTSD as required by 38 C.F.R. § 3.304(f), entitlement to service connection for PTSD is not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).

In reaching this decision, the Board has considered the Veteran's assertions that he currently has PTSD, due to the stressful incident which he described.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Veteran, however, is not competent to diagnose PTSD as he lacks specialized education, training and experience required to make a diagnosis for this complex medical disability.  Thus, the Veteran's own statements are not competent and not probative evidence that he has PTSD.

As an aside, the Board also notes that the Veteran's service treatment records note depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  However, the Board points out that just as a post service diagnosis of PTSD has not been made, a post-service diagnosis of depression has not been made either.  As previously noted, the probative and persuasive evidence of record fails to show any current psychiatric diagnosis.

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  Consequently, the benefit-of- the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


